      Case: 5:19-cr-00158-BYP Doc #: 18 Filed: 07/17/19 1 of 2. PageID #: 63




                                IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



          UNITED STATES OF AMERICA )                   CASE NO. 5:19CR158
                                      )
                           Plaintiff, )                JUDGE PEARSON
                                      )
               -vs-                   )                REQUEST TO EXPEDITE SENTENCING
                                      )
          JAVIER SANCHEZ CRUZ         )
                                      )
                          Defendant. )


          On July 11, 2019 the defendant entered a plea to violating 18 U.S.C.§ 911; False Claim to

Citizenship. His sentencing was then scheduled for November 14, 2019. The defendant’s guideline

range is either 0-6 months or 1-7 months depending on criminal history. The plea agreement calls for

both the government and defense to ask for a guideline sentence.

  The defendant has been in custody since Jan. 3 2019 on this matter and after sentencing he will go

into ICE custody for removal proceedings. Because of the guideline range and his immigration status,

keeping the November sentencing date will likely result in custody time exceeding his guideline range.

  Based on the foregoing, defendant requests that this court expedite his sentencing.




                                                           Respectfully submitted,


                                                           S/ Kirk A. Migdal
Case: 5:19-cr-00158-BYP Doc #: 18 Filed: 07/17/19 2 of 2. PageID #: 64



                                        KIRK A. MIGDAL (0054878)
                                        Attorney for Defendant
                                        411 Wolf Ledges Pkwy., Ste. 400
                                        Akron, OH 44311-1053
                                        (330) 762-6474
                                        FAX (330) 762-1050
                                        KAMigdal@newman-shifrin.com
